chief_counsel department of the treasury internal_revenue_service washington d c date number info release date uil cc tege eb qp2 ------------- genin-145345-03 ------------------------------------- --------------------------- --------------------------------------- ---------------------------------- ----------------------------------------------------- ----------------------- -------------------------------------- attention --------------------------------------------------------------------- dear ---------------- reference response to inquiry re tax treatment and reporting of refund of excess retirement_plan contribution federal_agency a ---------------------------------------------- plan p ------------------------------------------------------------------- x percent -------- this responds to your inquiry to gary wilcox deputy chief_counsel technical internal_revenue_service on behalf of federal_agency a concerning the reporting and tax treatment of certain refunds with interest of retirement contributions made from its plan p a qualified defined benefit retirement_plan you asked us to answer several questions concerning this subject matter plan filed in accordance with revproc_2004_1 2004_1_irb_1 we are unable to furnish a definitive ruling regarding your inquiries however we are pleased to furnish this general information_letter to you concerning the reporting and taxation issues you raised which we hope may be helpful to you and agency a section dollar_figure of since we do not have a request for a private_letter_ruling regarding your agency’s you report that agency a maintains plan p a defined_benefit_plan which is genin-145345-03 revproc_2004_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also states that an information_letter is advisory only and has no binding effect on the service treated as qualified under sec_401 of the internal_revenue_code sec_805 of plan p generally requires its participants to make mandatory_contributions of x percent of their salaries to the plan during their entire term of employment the participants are fully subject_to current income_taxation of their x percent contributions sec_806 of plan p provides in relevant part that the annuity of a participant shall be equal to percent of his or her basic_salary for the highest three consecutive years_of_service multiplied by the number of years not exceeding of service_credit obtained in accordance with the plan a plan p participant accrues no additional benefit after working more than years for agency a sec_815 of plan p provides that amounts deducted and withheld from the basic_salary of a participant pursuant to its sec_805 from the beginning of the first pay_period after the participant has completed years_of_service computed under its sec_816 excluding service_credit for unused sick leave under sec_816 together with interest on such excess amounts at the rate of percent per year compounded annually from the date of deduction to the date of retirement or death shall be applied toward any special contribution due under sec_805 and any balance not so required shall be refunded in a lump sum to the participant after separation or in case of the participant’s death to a beneficiary agency a characterizes these refund payments not including the interest thereon as excess_contributions revenue service’s response to the following five questions based on these facts and representations your letter requests the internal is agency a required to issue forms 1099-r reporting the refunds of the excess_contributions should the excess_contributions be reported as employee contributions in box of the form 1099-r or as a gross distribution in box if reported as a gross distribution should agency a check the box indicating that the taxable_amount is not determined what distribution code relating to the refund payments should be used in box of form 1099-r are the plan p participants who receive refunds of their excess_contributions and the related interest subject_to the percent additional income_tax genin-145345-03 imposed upon premature distributions under sec_72 of the internal_revenue_code and how should the interest portion of the refund payments be properly taxed and reported concerning the second question relating to reporting the distribution on form concerning the first question employers such as agency a must issue forms 1099-r concerning the refunds of excess_contributions and the associated interest_paid with respect to such refunds pursuant to sec_815 of plan p due to the reporting requirements of sec_6041 and sec_6047 of the internal_revenue_code the irs has designated form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc as the proper information_return for reporting such payments thus form1099-r is the proper form to be used in making the required reports of such refunds and the related interest payments to the participants who receive them 1099-r the distribution should be included in box of the form the distribution would also be reported in box employee contributions or insurance premiums to the extent it represents amounts previously included in income as after-tax contributions this would mean that the taxable_portion of the distribution has been determined and that the checkbox in box 2b taxable_amount not determined should not be checked generally normal distribution will be the appropriate code to use for reporting the distribution of the refund of excess employee contributions regarding the fourth question relating to the applicability of the early distribution penalty separated agency a employees are with certain exceptions subject_to the percent additional tax described in sec_72 of the code on early distributions of excess_contributions however we believe it would only rarely be applicable to agency a’s employees since they would be eligible for such refunds only after serving for at least years and sec_72 provides an exception to the percent penalty for such distributions made to an employee after separation_from_service after attainment of age qualified_retirement_plan the taxpayer’s tax for the year when he receives such amount shall be increased by percent of such amount which is includible in gross_income concerning the third question about the appropriate code to insert in box sec_72 provides that if any taxpayer receives any amount from a in essence sec_6041 and sec_6047 of the internal_revenue_code require an employer maintaining a plan from which designated distributions may be made to make returns and reports regarding such plan and the remuneration paid to the individual participants and beneficiaries to each recipient who receives at least dollar_figure of distributions in a year from such plan agency a should report direct rollovers using distribution code g relating to sec_72 provides several exceptions to the general sec_72 genin-145345-03 rule among the exceptions are i distributions which are made on or after the date on which the employee attains age 59½ ii made to a beneficiary or the participant’s estate after the participant’s death iii made after an employee’s becoming disabled iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary and v made to the employee after separation_from_service after attainment of age notice_87_13 1987_1_cb_432 q a provides in relevant part that a distribution to an employee from a qualified_plan will be treated as within sec_72 if it is made after the employee has separated from service for the employer maintaining the plan and such separation_from_service occurred during or after the calendar_year in which the employee attained age concerning the fifth question regarding the proper reporting and tax treatment of the interest payments the interest portion of a plan p participant’s excess_contribution refund made pursuant to sec_815 of plan p is includible in the distributee’s gross_income in the year it is distributed pursuant to sec_72 and sec_402 of the code direct_rollover and rollover_contribution in box of form 1099-r the interest portion of the refunds that is not rolled over should be reported on form 1099-r using code early distribution no known exception or early distribution exception applies or normal distribution as appropriate since the interest payment is an eligible_rollover_distribution any amount of the interest portion that is not directly rolled over is subject_to income_tax_withholding at a rate the participant may choose to receive such distribution and personally roll it over to an ira if the plan participant was born before the distribution may also qualify for preferential tax treatment as a lump sum distribution to show potential qualification for this special treatment you should use code a in box of form 1099-r the following examples illustrate how to deal with and report an eligible_rollover_distribution of the interest dollar_figure refund of his contribution and dollar_figure of interest and agency a rolls the interest over in a direct_rollover to another eligible_retirement_plan the participant would receive two forms 1099-r the first form 1099-r reports the dollar_figure refund with this figure entered in boxe sec_1 and of this form no entry would be made on this form’s boxe sec_2a or sec_2b and distribution code would be inserted in its box the second form 1099-r reporting the interest portion would be completed by entering in box zero in box and distribution code g in box not rolled over the first form 1099-r reporting the refund of the after-tax contribution example assume the same facts as in example except that the interest is example the participant receives a dollar_figure distribution consisting of a genin-145345-03 would be completed the same way as described in example the second form r reporting the interest payment would be completed with entries of in boxe sec_1 and 2a and pertaining to the withheld income_tax in box box would include a distribution code of or if the participant had not yet reached age 59½ code if the participant had reached age 59½ and code a if the participant was born before the above-described percent withholding for eligible rollover distributions that are not rolled over is required under sec_3405 and sec_31_3405_c_-1 q a and of the treasury regulations sec_3405 defines a designated_distribution as any payment or distribution from an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity under sec_3405 the term designated_distribution does not include the portion of a distribution or payment which it is reasonable to believe is not includible in gross_income regulations require an employer or plan_administrator maintaining a plan from which designated distributions may be made to make returns regarding such plan to its participants and beneficiaries and to the irs furthermore no return shall be required with respect to distributions to any person during any year unless such distributions aggregate dollar_figure or more sec_35_3405-1t q a e-9 provides that these reporting requirements are satisfied if form_1099 is filed with respect to each payee absent other forms and regulations we hope the general information supplied above has been helpful if you need further assistance either with the technical information furnished in this letter or with submitting a request for a private_letter_ruling in accordance with revproc_2004_1 please contact me or ------------------at ---------------------- sec_6047 provides in relevant part that the irs shall by forms or sincerely robert d patchell branch chief qualified_plan sec_2 office of associate chief_counsel tax exempt government entities
